FILED
                            NOT FOR PUBLICATION
                                                                            FEB 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


AURELIO ZUNIGA-GARCIA,                           No.   13-72524

              Petitioner,                        Agency No. A090-170-021

 v.
                                                 MEMORANDUM*
JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2017**
                                Pasadena, California

Before: KLEINFELD, IKUTA, and NGUYEN, Circuit Judges.

      Aurelio Zuniga-Garcia petitions for review of the Board of Immigration

Appeals’s (“BIA”) order dismissing his appeal from an immigration judge’s

removal order. He challenges certain evidentiary rulings in his proceeding and

argues that his due-process rights were violated at his removal hearing and that the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
government did not provide substantial evidence to demonstrate that there was a

reason to believe he was trafficking controlled substances.



      We have jurisdiction to review his evidentiary and due-process claims, 8

U.S.C. § 1252(a)(2)(D), and review is de novo, Rojas v. Holder, 704 F.3d 792, 794

(9th Cir. 2012). We also have jurisdiction to determine whether the immigration

judge had reason to believe that Zuniga-Garcia was trafficking controlled

substances and review that claim for substantial evidence. Lopez-Molina v.

Ashcroft, 368 F.3d 1206, 1209–11 (9th Cir. 2004). If the immigration judge had

reason to believe that Zuniga-Garcia was trafficking controlled substances, we lack

jurisdiction to review the underlying removal order and must dismiss the petition.

Id. at 1209. We lack jurisdiction to review the BIA’s discretionary decision to

deny cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i).



      The admission of the guest roster was not improper and did not violate

Zuniga-Garcia’s due-process rights, because the immigration judge offered him a

continuance to review it. See Cinapin v. Holder, 567 F.3d 1067, 1076–77 (9th Cir.

2009). The testimony about the bolt also did not violate his due-process rights or

the rules of evidence for immigration proceedings. In an immigration hearing,


                                          2
evidence is admissible as long as it is “probative and its admission is

fundamentally fair.” Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir. 2003).

This testimony was probative to rebut Zuniga-Garcia’s blind-mule theory, and its

admission was fundamentally fair because Zuniga-Garcia had an opportunity to

cross-examine the testifying officer. See id.



      Substantial evidence supports the immigration judge’s and BIA’s conclusion

that there was reason to believe that Zuniga-Garcia was trafficking controlled

substances and removable pursuant to 8 U.S.C. § 1182(a)(2)(C). The testimony of

several Department of Homeland Security officers indicated that Zuniga-Garcia

was stopped at the Mexico–United States border as the owner and only occupant of

a car that contained nearly fifty-nine pounds of marijuana. He also lied to the

officers about where he was headed. Moreover, substantial evidence supported the

conclusion that Zuniga-Garcia had personally been involved in modifying the gas

tank to conceal controlled substances. Because substantial evidence supports the

immigration judge’s reason to believe that Zuniga-Garcia was trafficking

controlled substances, we lack jurisdiction to review the removal order. See

Lopez-Molina, 368 F.3d at 1209.




                                           3
PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                          4